Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	As an initial matter, Examiner states that the proposed amendments to Claims 3-7 are not entered as they are not deemed to place the application in better form for allowance by materially reducing or simplifying the issues for allowance.
2.	Applicants arguments with regards to the rejection of Claims 1-8 under 35 U.S.C. 103 as being unpatentable over Imada et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/217312 A1), hereinafter Imada, and further in view of Hahnfeld et al. (United States Patent Publication No. US 2017/0037894 A1), hereinafter Hahnfeld; and Imada, and further in view of Lau et al. (United States Patent No. US 6,303,733 B1), hereinafter Lau; were persuasive and are herein withdrawn. However, the rejection of Claims 1-8 under 35 U.S.C. 103 as being unpatentable over Imada, and further in view of Ding et al. (United States Patent Publication No. US 2017/0009006 A1), hereinafter Ding; were not persuasive. MPEP § 2144(IV) states: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” MPEP § 2143.01(V) states: “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).” Applicant has argued that Ding does not teach the same advantage as Imada, but has not shown that the combination of Imada in further view of Ding would render the disclosure of Imada to be inoperative. For the stated reasons, the rejection of Claims 1-8 under 35 U.S.C. 103 as being unpatentable over Imada, and further in view of Ding is maintained.

Conclusion
3.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
4.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/12/2022